TO BE PU_BLISHED

                   oiupnmt ~fourf nf ~~~™ ~
                       '          2017-SC-000519-KB
                                                                                 l
                                                      · [Q) ~LJ ~l~PRl11. K,m (4,Jtttonr ~
MEREDITH LYNN LAWRENCE                                                   MOVANT
KBA MEMBER NO·. 40365


v.                                IN ·SUPREME COURT


KENTUCKY BAR ASSOCIATION                                           RESPONDENT



                                 OPINION AND ORDER


      .Pursuant to Supreme Court Rule {SCR) 3.480(2), :Movant, Meredith L)7nn

Lawrence, moves this Court to impose a five-year suspension from the practice

of law for his admitted violations.of SCR 3.l30{8.4){b), to be applied

retroactively to July 6, 2012, the date of his temporary suspension. The
                           .                           '       ,
K~ntucky   Bar Association {KBA) has no objection to the proposed .discipline.

      Finding this agreed upon disciplinary sanction to be appropriate under

the facts of this case, we grant Movant's motion. Movant's KBA member

number is 40365 and his bar roster address is 107 E. High Street, P.O. Box

1330, :Warsaw,     ~entucky    41095.

                                   KBA FILE 16392
               .                              .
      A formal complaint was filed against _Movant on December 6, 2011,. after

he was indicted in U.S. District Court for the Eastern District. of Kentucky for
tax fraud for years 2004, 2005,. and 2006. Pu:rsuant to SCR 3.166, Movant

was temporarily suspended from the practice oflaw·on July 6, 2012, after he

was convicted of those charges .. He was sentenced to 27 months but served 24

due to good
         . behavior and
                      . made full restitution in the amount of $128,000.00.
                   .   .
Although      M~vant   still has some appellate relief pending, he has determined his

success is unlikely.

     .   A~   previously noted, the KBA has no objection to the proposed discipline,

which    wa~   negotiated pursuant to SCR 3.480(2). In support, the KBA"cites

several cases in which a similar sanction was imposed on attorneys who were

either Gonvicted or pied guilty to tax ·fraud. ·E.g., Sivasubramaniam    v. Kentucky
Bar Association, 487       S~W.3d   891 (Ky. 2016); and McEnroe v. Kentucky Bar

Association, 408 S.W.3d 750 (Ky. 2013). In poth of those cases, the arriount of

restitution ordered was significantly in excess of the $128;000.00 that has

been paid by Movant.

         Accordingly, it is hereby ORDERED that:

         1) Movant~ Meredith Lynn Lawrence, KBA Member No. 40365, is

·suspended from the practice of law in the Commonwealth of Kentucky for five ·

yeS!S to be applied retroactively to July 6, 2012; effective upon the date of

entry of this order, pending further orders of this Court;

         2) Movant shall timely satisfy_all continuing legal education

requirements;

         3) Movant shall tiniely pay his KBA member dues; and



                                             2
      4) Pursuant to SCR 3.450,- Movant is directed to pay all costs associated

with these disciplinary proceedings.

      All sitting. All concur. .

      ENTERED: December 14,        20~7.




                                       c




                                           3